Title: From Thomas Jefferson to Albert Gallatin, 28 December 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin.
                     
                     Dec. 28. 08.
                  
                  I inclose you the petition of Jacob Smith of Newport in the case of the ship Triumph, which is a new case to me. perhaps the practice as to foreign ships arriving since the embargo laws, with which I am unacquainted, may facilitate the solution. what should be done?
                  The Atalanta. is not the Collector the person who is to search into the fact charged? I do not know who it is that does this in case of seizure. however I will send the case to mr Smith.
                  The petition of Manuel Valder for a vessel to carry off Spanish subjects is rejected.
                  The cases from St. Mary are really embarrassing. I sent the papers to mr Madison to ask his opinion. he had read only one when he called on me this morning. he seemed strongly of opinion that it would be most adviseable to send some person to the Govr. of E. Florida to enter into some friendly arrangements with him. he has the papers still under consideration. in the mean time we may consider, as further means, how it might do to destroy all boats & canoes on our side the river, paying for them? to arrest, imprison and bring to regular trial every negro taken in the act of violating the laws? this for mere consideration. Affectte. salutns.
               